 

 

 

-FILED-
MAR 19 2020
ROBERT N. TRSOVICH, Siok

 

| Dear Ceek _NORTMERN DISTRICT OF TNDIANA OM TJAO

Lf " Seneun Wan, Sh, Pe 3h | pas oes

 

Peps neseml, Ae. . a gel Fin. L AS #3515 -cv-0016%, Fo
LOMA AA: ta} 2 4 dum th becuse. . 4. neal oe OT ee

Court £ les? pet Pecorels thed. Shaw. the. oleles 60th

 

| dlefercant fh... dbs § Case wets. _serveal with _ a. Nt oo.
4 arshel Servite. This ft inboomabhon " poulll be. Gf

 

 

 

 

 

 

 

 

 

 

. Pease Stunt — these Olacamerts. vo. me. okt.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Se a PULSOP-021 |
__ _ _ Feoleral Uonestonal Zi Lrsttbeddon. jon Daeg
a p 0, Box. B50
— beouer, WV AS¥13

 

 

 

 

 
Voce venpen oF. lots 037 | |
ened Lasittetion Bee “| | CHLRLESTION Ws Bar

Beaver, wy oe GIS 0 BS ABO PM

 

NON-MACHINEABLE SURCHARGE

=> 16508-0272 .
District Court Clerk
204 S MAIN ST
room 102
South BEND, IN 46601
United States

 

4 mabe — af Hipffiajs yf bij ol] pelpbe]ife]s ny ha hijdjistly}y He yl

 
